Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,161,780 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 4 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,105,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1, 5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  Specifically, claim 1 as amended recites subject matter contained in previously-pending (and now-cancelled) claim 6, and none of the most pertinent references (previously cited Knoll, Lorenzzi, and You references) teaches or could be modified to address the limitation now introduced into claim 1.  Furthermore, the only line of rejection applicable to the subject matter contained in previously-pending claim 6 is a double patenting rejection, but this rejection has been withdrawn in view of the filing of the terminal disclaimer mentioned above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to low emissivity coatings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781